DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the devices of claims 2, 8 , 14.
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Seo (US 2013/0082591) teaches an OLED comprising between two electrodes (paragraphs 257-263) a light emitting layer containing 2-[3,5-bis(9H-carbazol-9-yl)phenyl]dibenzo[f,h]quinoxaline (abbreviation: 2Cz2PDBq) (host, electron transporting material), 4,4'-bis[N-(1-naphthyl)-N-phenylamino]biphenyl (NPB) (host, hole transporting material) and Ir(nbppm).sub.2(acac) (light emitting material). The HOMO level of 2Cz2PDBq was -5.89 eV (paragraph 254).
Seo fails to teach the HOMO level of NPB and Seo fails to teach that  2Cz2PDBq and NPB form an exciplex. Seo fails to suggest a method to determine the HOMO of NPB or the selection of host materials to form an exciplex to anticipate to render obvious the limitations of the above independent claims.
Claims 2-19 allowed. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D CLARK/Primary Examiner, Art Unit 1786